Title: H. G. Letter VI, 27 February 1789
From: Hamilton, Alexander,“H. G.”
To: 


New-York, February 27, 1789.
Dear Sir,
In my last I stated a number of facts tending to prove that Mr. Clinton is not a friend to the UNION. I would not be understood, that either of these facts singly would authorise such a conclusion, but that it is the result of them collectively. Many men, of whose good intentions, I have no doubt, have entertained similar sentiments with him on several of the points stated; but I am mistaken if there is to be found one out of the circle of his immediate instruments, who has had, or discovered the same disposition in all the particulars—I shall now briefly mention the circumstances which prove the different articles of charge.
The 1st is, that while he has acknowledged the insufficiency of the old government, he has strenuously opposed the principal measures devised by the joint councils of America for supporting and strengthening it.
His admission of the insufficiency of the old confederation has not only been made in private conversations, but fully and pointedly in the late Convention of this state. He has not however uniformly held the same language, as will be taken notice of hereafter.
To prove the latter part of the charge, I shall instance his opposition to the impost-system proposed by Congress, and repeatedly urged by them as the only measure to obtain revenue for objects of indispensable importance, on which reliance could be placed.
The first idea of a general impost for the benefit of the United States, is said to have originated in a convention held at Hartford, consisting of deputies from the four New-England states, and from New-York. The measure was agreed upon in Congress in February 1781, at a period when the United States, after various trials of requisitions, and of other expedients, were reduced to the utmost extremity of distress, for want of money to carry on the war. The impost then proposed was, I believe, granted by all the states except Rhode-Island. The act of this state passed 19th of March 1781, expressly provides, that the duties granted to Congress, “should be levied and collected in such manner and form, and under such pains, penalties and regulations, and by such officers as congress should from time to time make, order, direct and appoint.”
But on the appearance of peace, the system of our policy changed. The foregoing act was repealed by one passed the 15th of March, 1783; by which it was too apparent that the leaders of our councils at the first dawn of peace, were resolved to desert the principles which had governed them in the time of common danger.
It is true that the same act grants the duties anew; but to be collected by the officers, and under the authority of the state; which was so essential an alteration of the plan as would have rendered it necessary, (had not the opposition of Rhode-Island already done so) to re-commence the business in a new form, in order that all the states might stand on an equal footing.
I remain Dear Sir,   Your obedient and humble servant,
H___ G___.


To ___ ___, Esq.
}


Suffolk County.



